 Case 1:15-cr-20545-JAL Document 137 Entered on FLSD Docket 05/22/2019 Page 1 of 7



                           UN ITED STATES D ISTRICT COURT
                           SOUTH ERN D ISTRICT 0F FLORIDA          FILED BY              D.C   .



                                   M IAM IDIVISION
                                                                        MAt 2 12218
                                                                        )'
                                                                         t'
                                                                          /kktlllt7ï%
 Guillerm o A . Sanchez-Badia                                            o c,,u, .Ml
                                                                                   ,.,
 Petitioner

V.                                               DocketNo.:1:17-cv-22171-JAL
                                                 (1:15-2054S-CR-LENARD-1)
Unites States ofAm erica
Respondent

                             /

     PETITION ER'S REPLY T0 GOVERNM EN T'S RESPON SE T0 PETIO NER'S M OTION
                  T0 REDUCE SENTENCE PURSUANT T0 FRCP 60(b)
       The Petitioner,Guillerm o A.Sanchez-Badia, pro-se,hereby files his reply to

governm ent's response to Petitioner's m otion to reduce sentence pursuantto Federal

RuleofCivilProcedure60(b).
                                 TIM ELINESS OF REPLY

       The Petitioner,Guillerm o A Sanchez-Badia'sreply w astim ely filed w ith the
                                  .




Prison M ailSystem on M ay 16, 2019,after receiving the governm ent's response on

M ay 9,2019,w hich isw ithin the 14 daysofdateofreceipt    .




                                  LEGA L A RGUM EN T

       Thegovernm ent'sresponse ism isguided and incorrectsince Petitionerdid

qualifyunderFederalRuleofCivilProcedure60(b),which isforany otherreason to
justifyrelief.
 Case 1:15-cr-20545-JAL Document 137 Entered on FLSD Docket 05/22/2019 Page 2 of 7



      Although'they are correctin stating atthe bottom ofpage 5 w hen quoting Buck

andthattheSupreme Courtstated,''reliefunderRule60(b)(6)isavailableonly in
extraordinary circum stancesdeterm ining w hethersuch circum stancesarepresent

m ayincludeconsideration ofawiderangeoffactors,including'theriskofinjusticeto
theparties'andttherisk ofunderm iningthepublicconfidenceinthejudicial

process'''/Buckv.Davis,137 S.Ct.759,766 (20174,they areincorrecton sayingthat
itdoes notapply in the Petitioner's case,

      N o question,the case in Buck dealtw ith the death penalty. H ow ever, the

Petitioneris ofan advanced age and is suffering from m any illnesses, w hich add up to

his sentence for him being com parable to a death sentence.

      M oreover,w hile the governm entargues thatin Buck the defendantargued that

he w as procedurally barred from raising his claim ofineffective counselon page 772,

they w ere incorrectsince atthe end ofthe opinion the Courtstated the follow ing:'ffor

theforgoing reasons,w e conclude thatBuck hasdem onstrated b0th ineffective

assistanceofcounselunderStrickland and an entitlementtoreliefunderRule60(b).''
     Thisw ould indicatethatineffective assistancew asviablein thatcase since

counselinappropriately failed to m eetthestandard ofperform ance ofan attorney in

a crim inalcase,

     Furtherm ore,the governm entfailed to respond to al1ofthe Petitioner's issues.

Specifically,Petitionerw asnotgiven an evidentiary hearing even w ithoutan affidavit


                                            2
 Case 1:15-cr-20545-JAL Document 137 Entered on FLSD Docket 05/22/2019 Page 3 of 7



from counselaétow hy hew asnotineffective,asw ellasw hen an errorw asm ade

w hen the Courtdeterm ined a lossam ountbased solely upon unsupported

docum entation.

      Theseitem sareboth included on hisMem orandum ofLaw relatingto his60(b)
and w ereem phasized asw ellin the conclusion.The firstissue w asthatthe

Petitionershould havebeen given an evidentiary hearing sincetherew asno affidavit

alleging effective assistance ofcounsel.This factchallengesthe integrity ofthe

Habeasdecision and assuch,aRule60(b),isnow appropriate,Thesecondissuewas
thata plain error occurred w hen the courtdeterm ined a loss am ountbased upon

unsupported docum entation.

      By notresponding,the governm entsim ply acquiesced to both issues and in

fact,as stated in United Statesv.Ardley, 242 F.
                                              3d 989,990 (11thCir.2001),itisaw ell
established rule thatissues and contentionsnottim ely raised in the briefs are

deem ed abandoned,United Statesv.Nealy, 232F,825,830 (11t
                                                        hCir.2001).(Parties
m ustsubm ital1issues on appealin their initialbriefs.lld.(holdingthat'
                                                                      'parties
cannotproperly raisenew issues atsupplem entalbriefing, even ifthe gnewjissues

arise based on the intervening decisionsornew developm ents cited in

supplementary authority'').
     W hatoccurred here,follow ed thattrend in thatPetitionerraised certain issues

in hisM em orandum ofLaw and even highlighted them again in the conclusion Still,
                                                                             .




                                         3
 Case 1:15-cr-20545-JAL Document 137 Entered on FLSD Docket 05/22/2019 Page 4 of 7



governm entrefused to answ ersaid claim sand instead relied on theirincorrect

interpretation ofBuck,

      :uck w asreversed by the Suprem e Courtand the w hole purpose ofFed.R.Civ.

P.60(b)isto makean exception offinality.Thisoccursherein thatthePetitioner
w assentenced based on incorrectlossam ountw hich ended up com pounding his

crim e to m uch m ore than itactually w as,

      Asnoted intheoriginalmemorandum oflaw inthe60(b)motion,onecannot
disregard thefactthatthe DistrictCourterred w hen itfailed to rule on the loss

am ountdisputed w hich w asdone in thiscase by trialcounselregardingthe

PresentenceReport(PSR)lossamount,asrequired by FederalRuleofCrim inal
Procedure32(i)(3)(B).Rule32(i)(3)(B)states-ftatsentencing,theCourtm ust-for
any disputed portion ofthe pre sentence reportor other controverted m atter - rule

on the disputethataruling thatisunnecessary eitherbecause them atterw illnot

affectsentencing,orbecause the Courtw illnotconsiderthe m atter at sentencing''.

      In the end,this fallsunderplain error.Under ttplain-error''error review ,

reversalispermitted onlywhenthereis(1)errorthat(2)isplain,(3)effects
substantialrights,and (4)seriouslyaffectsthefairness,integrity,orpublicreputation
ofjudicialproceedings.''United Statesv.Flyer,633 F 911,917 (11thCir.2011).




                                              4
 Case 1:15-cr-20545-JAL Document 137 Entered on FLSD Docket 05/22/2019 Page 5 of 7



      Thatoccttrred herew hen the trialallow ed a distorted lossam ountto increase

the sentence the Petitionerfor substantially m ore tim e in the circum stances. Since

hisrightsw ereinfringed,an evidentiary hearing isnecessary to correcttherecords.



                                    CON CLUSION

      Based upon the above argum entsin factand law ,PetitionerGuillerm o A.

Sanchez-Badia respectfully requests thishonorable Courtvacate his sentence and

credithis sentence the proper am ountor in the alternative have an evidentiary

hearing to properly assess the loss am ount.



Respectfully su        itted,
                       ..sr'
                            4
                   ..
                   .
                    e'
                    '*
                     '          j
            2ze
            .
              -.
                       #'

Guillerm o A.Sanchez-Badia                         O            <A
                                                    n this /#        day ofM ay, 2019

31054-016




                                          5
Case 1:15-cr-20545-JAL Document 137 Entered on FLSD Docket 05/22/2019 Page 6 of 7



                                               CERTIFICA TE 0 F SERVICE

        The undersigned certifiesthaton M ay 16,2019,lserved theforegoing

Petitioner'sReply to governm ent'sresponse to Petitioner'sM otion forReduction in

SentencePursuanttoRule60(bJby mailing acopy totherespondentthrough Pnited
StatesPostalServicesand addressed asfollow s:



LegalM ail
W illiam H .Bow ne
United StatesDepartm entofJustice
1400 N ew York Avenue,NW ,4th Floor
W ashington,DC 20005
                                       7
                                           '
                             .
                       yJ'
                   ,    /          ..
                                    '$
           l   -                 az,..-.
                                 .
    .
           )                                                                   2*   d
Guillerm A .Sanchez-Badia                                        on this zz,
                                                                           /         ay ofM ay,2019

31054-016




                                                          6
Case 1:15-cr-20545-JAL Document 137 Entered on FLSD Docket 05/22/2019 Page 7 ofI 7=                          = &
                                                                                                     .    ' O= I
                                                                                                          &
                                                                                                    Z . (0 Fé
                                                       & - .'                                       L.=
                                                                                                      ,. -
                                                                                                         =t :=
                                                                                                             u
                                                ..-t'
                                                    'z
                                                     t.=
                                                       '      .
                                                                       %'....)                      1
                                                                                                    =
                                                                                                    * >
                                                                                                      w< ;
                                                                                                         .-' g
                                                       ).1o - <
                                                              ; :.;
                                                                  .p.. 4-
                                                                        tx'w                        3- -< fra O
                                          *,;
                                      p.w H
                                          -
                                          .e
                                     %m pr.
                                            4
                                             ?,jI g
                                             éy >
                                                a
                                            wyoy.
                                                   .
                                                     mc
                                                    =o
                                                      r
                                                      njz.-
                                                      o
                                                      z .
                                                        0
                                                      . j
                                                          'coVg.i3:
                                                           .s p
                                                           yja
                                                                                   j,               7
                                                                                                    =' k
                                                                                                    .
                                                                                                        '.<o m'
                                                                                                    p(. =&
                                                                                                     u (:o =
                                                                                                    txl
                                                                                                             & '
                                                                                                             73
                                                                                                                >
                                                                                                                x
                                                                                                                uz
                                                                                                           (R r>n
                                      A    .a  Cz
                                               JC.
                                                 )z
                                                 ,>
                                                  *.
                                                   -
                                                    œ
                                                  -'#   ,
                                                    ozl e
                                                   . .    ...
                                                            !
                                                            r*c
                                                              œg                                    ex
                                                                                                    '<
                                                                                                             7-1 =
                                                                                                            ='   O
                                                                                                    .u           >'
                                      r. .f -mp
                                      '
                                      : ;
                                        '.o
                                        r
                                      k xc
                                           >
                                          elr!
                                              r.FrN . . ,,
                                           JQ . j
                                             =%x.
                                               e
                                               -t
                                             ',o
                                                 kj:
                                                 ov
                                                   ,u.=.
                                                   oj c .
                                                        '
                                                        z
                                                         '.
                                                        <C
                                                          œxm
                                                          ;
                                                          v
                                                          (
                                                          7
                                                           .


                                                          ?x
                                                            rr
                                                             l
                                                             g
                                                             k
                                                             '
                                                          x >:
                                                               .
                                                                   ,
                                                                       .
                                                                                   #t
                                                                                    ''
                                                                                     n                          =
                                                                                                                m
                                                                                                                ;'
                                                                                                                  ,




                                      ..
                                      T    :
                                           c
                                               u'.z.
                                           :mms logo
                                           y
                                                     x a < ....
                                                J-s>',..4wr
                                                          c.m.
                                                  zo- nzsxx
                                                                ;jw
                                                                  r
                                                                  m                      /
                                           .m7:
                                           .
                                              7az
                                                (
                                                Q1q.Q
                                                    =l
                                                     z:-pr
                                                        r.
                                                         )s go
                                                              ..j
                                                             xx
                                                               .
                                                                   ..
                                                                                         Q
                                           .j
                                           =axjx.
                                            x        .
                                                     >
                                                     x
                                                     .<Jz>;
                                                          ;ymw
                                                             o
                                                             .vtx
                                                                p
                                               .
                                                f
                                                n          <w o ;
                                                                .
                                                                >.
                                           ,
                                           1
                                           w
                                                           y           jo
                                                                       Pc
                                                                       .
                                                                           Q




                                                                               z c
                                                                                 o o
                                                                                   > a
                                                                                     =
                                                                               D - o w
                                                                               ; >
                                                                               c. .     H    O
                                                                                             =
                                                                               L=-. ZZ. =
                                                                               *        o    .u>
                                                                                             ;
                                                                               VJ
                                                                               t wl.g-. '
                                                                                        kD
                                                                                             r
                                                                                             c
                                                                                             =
                                                                                               e
                                                                                               )
                                                                               pu
                                                                               b =>           =
                                                                               =
                                                                               '''4 <        qGe.
                                                                                    >(
                                                                                     7
                                                                               '< r          F;.
                                                                               =             (n
                                                                                             o
                                                                                             r:
                                                                                             >
